 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID CHARLES DREIER,                             Case No. 1:18-cv-01185-JDP
12                          Plaintiff,                  ORDER TO SHOW CAUSE WHY
                                                        JUDGMENT SHOULD NOT BE ENTERED
13             v.                                       IN FAVOR OF PLAINTIFF FOR
                                                        DEFENDANT’S FAILURE TO ANSWER
14    COMMISSIONER OF SOCIAL                            COMPLAINT
      SECURITY,
15                                                      FOURTEEN-DAY DEADLINE
                            Defendant.
16

17

18            Claimant David Charles Dreier served his complaint upon defendant the Commissioner of
19   Social Security on April 12, 2019. Under the court’s scheduling order, the Commissioner had
20   120 days to serve a copy of the administrative record on appellant and file it with the court. The
21   filing of the record serves as an answer to the complaint. ECF No. 6 at 2. To date, the
22   Commissioner has not answered the complaint with a copy of the administrative record.
23   Therefore, the Commissioner is ordered to show cause why judgment should not be entered in
24   favor of claimant within fourteen days of the date of entry of this order.
25

26   IT IS SO ORDERED.

27
     Dated:         February 10, 2020
28
 1              UNITED STATES MAGISTRATE JUDGE
 2

 3   No. 204.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                2
